Exhibit 10.2

 

 

[g92911kii001.jpg]

 

NOTICE OF AWARD OF

STOCK SETTLED RESTRICTED STOCK UNITS

(WITH DIVIDEND EQUIVALENTS)

AND RESTRICTED STOCK UNIT AGREEMENT

 

 

 

 

 

Pursuant to the 2007 Long-Term Incentive Plan (the “Plan”), you (the
“executive”) have been awarded a specified number of Restricted Stock Units
(“RSUs”), each of which constitutes the right to receive a share of Common Stock
of Textron Inc. (the “Shares”). This award is governed by the current Terms and
Conditions attached hereto and the Plan (available on the Administrator’s
website), and is subject to the current Restricted Stock Unit Non-Competition
Agreement (the “Non-Competition Agreement”) attached hereto.

 

The RSUs awarded include dividend equivalents. The RSUs will vest at the time,
and subject to the conditions, set forth in the Terms and Conditions.

 

As detailed in the Terms and Conditions, the Shares will generally become
issuable to you after each Period of Restriction ends, at the times set forth in
the Terms and Conditions, subject to expiration or termination without issuance
of Shares as provided in the Terms and Conditions and Non-Competition Agreement.

 

 

 

 

 

You must log into your account on the Administrator’s website to view the number
of units awarded and the award date, as well as to accept your award. If you do
not accept your award prior to the first scheduled vesting date (or prior to the
date your employment terminates for any reason, if earlier), your award will be
forfeited. Although Textron has completed the steps necessary to grant you this
award, you cannot receive any payment under the award unless you accept the
award before the deadline.

 

By your acceptance of this award, you agree that this award is governed by the
current Terms and Conditions attached hereto and the Plan, which is available on
the Administrator’s website. In addition, you agree that this award is subject
to the Non-Competition Agreement attached hereto, the terms of which are fully
incorporated herein. You acknowledge that you have read and understand these
documents as they apply to your awards.

 

Please be sure to log into your account and accept your award as soon as
possible to avoid the risk that your award will be forfeited for non-acceptance.

 

TEXTRON INC

 

--------------------------------------------------------------------------------


 

TEXTRON INC.

TEXTRON 2007 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT

TERMS AND CONDITIONS

(3/2014)

 

 

 

 

 

1.                                    Award of RSUs. Pursuant to the 2007
Long-Term Incentive Plan (the “Plan”), Textron has awarded to the executive
Restricted Stock Units (“RSUs”), subject to the terms and conditions set forth
herein. The number of RSUs granted and the award date are recorded on the
Administrator’s website for the Plan.

 

2.                                    Vesting Schedule. Subject to the Terms and
Conditions set forth herein, the RSUs will vest in thirds, and the Period of
Restriction for each third will end as follows:

 

·                 For the first third, on the third anniversary of the award
date;

 

·                 For the second third, on the fourth anniversary of the award
date; and

 

·                 For the last third, on the fifth anniversary of the award
date.

 

3.                                    Settlement.

 

(a)                               If the RSUs were designated as cash-settled
RSUs when they were awarded, each RSU constitutes the right to receive cash
equal to the fair market value of one share (a “Share”) of Common Stock. For
this purpose, the fair market value of a Share equals the per-share closing
price of Textron’s Common Stock, as reported on the New York Stock Exchange,
when the Period of Restriction ends. As the Period of Restriction for each RSU
ends, Textron will pay to the executive the cash amount for such RSU, subject to
required tax withholding. Except as otherwise provided in Section 4 (Termination
of Employment), such cash payment shall be made within thirty (30) days after
the Period of Restriction ends.

 

(b)                              If the RSUs were not designated as cash-settled
RSUs when they were awarded, Textron will issue to the executive the number of
Shares for which the applicable Period of Restriction has ended, less the number
of Shares needed to satisfy required tax withholding. Except as otherwise
provided in Section 4 (Termination of Employment), such Shares shall be
delivered within thirty (30) days after the Period of Restriction ends. Shares
may be issued in the form of a certificate or a notification to the executive
that the Shares are held in a book-entry account on the executive’s behalf.
Fractional Shares may be paid in cash.

 

4.                                    Termination of Employment. If the
executive’s employment with Textron and its Subsidiaries ends for any reason
before the end of an applicable Period of Restriction, the executive shall
forfeit all RSUs for which the Period of Restriction has not yet ended (and, as
a result, shall forfeit all Shares and cash that may otherwise have been
delivered or paid pursuant to such RSUs), subject to the following:

 

(a)                               If the executive’s employment with Textron
terminates for “Cause,” the executive shall forfeit all RSUs for which the
Period of Restriction has not yet ended (and, as a

 

--------------------------------------------------------------------------------


 

result, shall forfeit all Shares and cash that may otherwise have been delivered
or paid pursuant to such RSUs).

 

(b)                              If the executive’s employment terminates (other
than for Cause) after the executive has become eligible for Retirement, the
executive will remain eligible to receive cash or Shares (as applicable) after
each applicable Period of Restriction, as if the executive’s employment had not
terminated (but subject to forfeiture in accordance with the Non-Competition
Agreement); provided, however, that if the executive’s employment terminates
within two years after a Change of Control, the payment schedule set forth in
subsection (d), below, shall apply.

 

(c)                               If the executive becomes Disabled or dies, the
Period of Restriction for all outstanding RSUs shall end immediately. In such
instance, Textron shall issue Shares or make a cash payment, as applicable, to
the executive (or, in the case of death, to the executive’s estate) within 30
days after the executive’s Disability or death or as soon as administratively
feasible (i.e., after Textron is notified of the Disability or death). The
amount of the cash payment for a cash-settled RSU shall be determined based on
the closing price of Textron’s Common Stock, as reported on the New York Stock
Exchange, on the first business day after the executive’s Disability or death.
The amount payable (or Shares deliverable) for RSUs shall not be adjusted for
any delay caused by time needed to validate the executive’s status as Disabled
or dead, or to authenticate a beneficiary.

 

(d)                             If, within two years after a Change of Control,
the executive’s employment ends due to involuntary termination without Cause or
resignation for Good Reason, the Period of Restriction for all outstanding RSUs
shall end immediately. In such instance, Textron shall deliver Shares or make a
cash payment, as applicable, to the executive (or, in the case of death, to the
executive’s estate) on the Six-Month Pay Date. If the RSUs are settled in cash,
the amount of cash payable on the Six-Month Pay Date shall be determined based
on the closing price of Textron’s Common Stock (or the successor thereto) on the
last business day of the last calendar month that ends before the Six-Month Pay
Date; provided, however, that if it is not feasible to calculate the closing
price as of the last business day of such month, the amount of cash shall be
determined based on the last price available.

 

Note: Sale of a business unit usually does not constitute a Change of Control as
defined in the Plan.

 

5.                                    Change of Control. If a Change of Control
occurs, a successor to Textron shall either assume the RSUs or replace them with
a cash or equity-based award that materially preserves the value of the RSUs and
has vesting and payment schedules (including acceleration events) that are no
less favorable to the executive than the schedules in effect immediately before
the Change of Control. If the RSUs are not assumed or replaced in accordance
with the immediately preceding sentence, the RSUs shall be fully vested,
non-forfeitable, and payable; provided that payment shall not be accelerated if
accelerating payment would violate a requirement of Section 409A of the Internal
Revenue Code.

 

6.                                    Corporate Changes. The number of RSUs
awarded to the executive hereunder shall be equitably adjusted in the event of a
stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, or any other corporate event affecting the
Common Stock, as provided in the Plan, in order to preserve the benefits or
potential benefits intended to be made available to the executive.

 

 

Restricted Stock Unit

Terms and Conditions

 

--------------------------------------------------------------------------------


 

7.                                    No Right to Employment. Nothing in these
Terms and Conditions shall confer upon the executive the right to continue in
the employment of Textron or any Subsidiary or affect any right that Textron or
any Subsidiary may have to terminate the employment of the executive.

 

8.                                    Non-Assignability of RSUs. The RSUs shall
not be assignable or transferable by the executive, except to the extent
expressly permitted by the Plan. Tax withholding with respect to any RSU that is
transferred or assigned shall be determined by Textron in accordance with
applicable law (which may require the executive to pay taxes with respect to a
transferred RSU). Any Shares issued under an RSU, once issued to the executive,
shall be freely transferable.

 

9.                                    Voting. The executive shall not have
voting rights with respect to the Shares underlying RSUs before the Shares are
issued (if applicable) to the executive.

 

10.                            Dividend Equivalents. If (and only if) the
executive’s award of RSUs includes dividend equivalents, the award shall entitle
the executive to receive an amount equal to any cash dividend declared with
respect to the number of Shares represented by those RSUs, but only to the
extent that the RSUs have not been issued as Shares, converted to a cash payment
amount, or terminated or forfeited before the record date for such dividend.
Dividend equivalents shall be paid at the same rate and same time that dividends
on shares of Common Stock are paid to Textron shareholders. The dividend
equivalents shall be reduced by the amount of any required tax withholding, and
the net amount shall be paid in cash to the executive.

 

11.                            Administration. In accordance with the Plan, the
Board at any time may designate one or more officers or committees of Textron to
act in place of the Committee in making certain determinations under the Plan.

 

12.                            Withholding Taxes: All payments and delivery of
Shares with respect to RSUs shall be subject to tax withholding. Textron shall
have the right to withhold cash or Shares (as applicable) from any payment or
delivery to the extent that Textron determines is necessary to satisfy any
Federal, state and local withholding tax requirements.

 

13.                            Section 409A. The terms and conditions of the
RSUs shall be interpreted in a manner consistent with the intent to be exempt
from or comply with the requirements of Section 409A of the Internal Revenue
Code. For example, the phrase “as soon as practicable” and similar phrases with
respect to payment dates shall be interpreted and administered consistent with
the intent that, subject to the executive (or beneficiary) providing all
required information, payment shall not be delayed beyond the latest date
permitted by Section 409A. For purposes of Section 409A, each installment in any
series of installment payments (or deliveries of Shares) shall be treated as a
separate payment.

 

14.                            RSUs Subject to Plan. The RSUs shall be subject
to the terms and conditions of the Plan in all respects. In the case of RSUs
awarded under a long-term incentive plan other than the 2007 Long-Term Incentive
Plan, the term “Plan” as used in these Terms and Conditions shall refer to the
plan under which the RSUs were awarded. Each term that is used but not defined
herein shall have the meaning set forth in the Plan.

 

 

Restricted Stock Unit

Terms and Conditions

 

--------------------------------------------------------------------------------


 

DEFINITIONS

 

“Cause”

 

“Cause” shall mean: (i) an act or acts of willful misrepresentation, fraud or
willful dishonesty (other than good faith expense account disputes) by the
executive which in any case is intended to result in his or another person or
entity’s substantial personal enrichment at the expense of Textron; (ii) any
willful misconduct by the executive with regard to Textron, its business, assets
or employees that has, or was intended to have, a material adverse impact
(economic or otherwise) on Textron; (iii) any material, willful and knowing
violation by the executive of (x) Textron’s Business Conduct Guidelines, or
(y) any of his or her fiduciary duties to Textron which in either case has, or
was intended to have, a material adverse impact (economic or otherwise) on
Textron; (iv) the willful or reckless behavior of the executive with regard to a
matter of a material nature which has a material adverse impact (economic or
otherwise) on Textron; (v) the executive’s willful failure to attempt to perform
his or her duties or his or her willful failure to attempt to follow the legal
written direction of the Board, which in either case is not remedied within ten
(10) days after receipt by the executive of a written notice from Textron
specifying the details thereof; or (vi) the executive’s conviction of, or
pleading nolo contendere or guilty to, a felony (other than (x) a traffic
infraction or (y) vicarious liability solely as a result of his position
provided the executive did not have actual knowledge of the actions or in
actions creating the violation of the law or the executive relied in good faith
on the advice of counsel with regard to the legality of such action or inaction
(or the advice of other specifically qualified professionals as to the
appropriate or proper action or inaction to take with regard to matters which
are not matters of legal interpretation)). No action or inaction should be
deemed willful if not demonstrably willful and if taken or not taken by the
executive in good faith as not being adverse to the best interests of Textron.
Reference in this paragraph to Textron shall also include direct and indirect
subsidiaries of Textron, and materiality and material adverse impact shall be
measured based on the action or inaction and the impact upon, and not the size
of, Textron taken as a whole, provided that after a Change of Control, the size
of Textron, taken as a whole, shall be a relevant factor in determining
materiality and material adverse impact.

 

“Period of Restriction”

 

The Period of Restriction means, for any RSU, the period prior to the date on
which such RSU vests and the holder becomes entitled to a Share or a cash
payment in respect thereof. The Period of Restriction shall not be deemed to
have ended solely because the executive becomes eligible for Retirement.

 

“Retirement”

 

The executive is eligible for “Retirement” if the executive has attained age 55
and has 10 years of service, as recorded in Textron’s Human Resources
Information System of record.

 

“Disability”

 

“Disability” shall mean the inability of the executive to engage in any
substantial gainful activity due to injury, illness, disease, or bodily or
mental infirmity which can be expected to result in death or is expected to be
permanent, and which results in the executive’s being “disabled” within the
meaning of Section 409A(a)(2)(C) of the Internal Revenue Code. An individual
shall not be considered disabled unless executive furnishes proof of the
existence thereof. Textron may require the existence

 

 

Restricted Stock Unit

Terms and Conditions

 

--------------------------------------------------------------------------------


 

or non-existence of a disability to be determined by a physician whose selection
is mutually agreed upon by the executive (or his or her representatives) and
Textron.

 

“Good Reason”

 

“Good Reason” shall mean the existence of one of the following conditions:

 

(a)       a material diminution in the executive’s base salary;

 

(b)      a material diminution in the executive’s authority, duties,
responsibilities, or status (including offices, titles, and reporting
requirements);

 

(c)       a material diminution in the authority, duties, responsibilities, or
status of the supervisor to whom the executive is required to report, including
a requirement that the executive report to a corporate officer or employee
instead of reporting directly to the Board;

 

(d)     a material diminution in the budget over which the executive has
authority;

 

(e)       a material change in the geographic location at which the executive
must perform services;

 

(f)        a material change in the aggregate level of participation in any of
Textron’s short and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements;

 

(g)      failure, after a Change of Control, of a successor company to satisfy
its obligations under Section 5 (Change of Control);

 

(h)      failure, after a Change of Control, of a successor company to assume
the employer’s obligations under any agreement or letter pursuant to which the
executive provides services (the “Employment Agreement”); or

 

(i)        any other action or inaction that constitutes a material breach by
Textron (including its successor) or the executive’s employer of the executive’s
Employment Agreement.

 

A resignation for Good Reason shall occur only if (x) the executive provides
notice of the existence of a condition described in the preceding sentence
within 90 days after the initial existence of the condition, (y) after receipt
of the notice, Textron (or its successor) has a period of 30 days during which
it may remedy the condition, and (z) the executive’s resignation is effective as
soon as practicable after the end of the cure period described in the preceding
clause (and no later than two years after the Change of Control).

 

“Six-Month Pay Date”

 

The Six-Month Pay Date is the earlier of (i) the first business day of the
seventh month that starts after the executive’s termination of employment or
(ii) a date determined by Textron that is within 90 days after the executive’s
death or as soon as administratively feasible (i.e., after Textron is notified
of the death).

 

“Termination of Employment”

 

“Termination of employment” shall mean “separation from service” within the
meaning of Section 409A of the Internal Revenue Code.

 

 

Restricted Stock Unit

Terms and Conditions

 

--------------------------------------------------------------------------------


 

TEXTRON INC.

RESTRICTED STOCK UNIT NON-COMPETITION AGREEMENT

(3/2011)

 

You have been awarded Restricted Stock Units (“RSUs”) pursuant to the Textron
2007 Long-Term Incentive Plan (the “Plan”). Textron awards RSUs to attract,
retain and reward employees, to increase identification with Textron’s
interests, and to provide incentive for remaining with and enhancing the value
of Textron over the long-term. In consideration for awarding RSUs to you, please
acknowledge that you have read and agree to this Restricted Stock Unit
Non-Competition Agreement.

 

Agreement regarding Your Restricted Stock Units

 

1.            Forfeiture of RSUs and required repayment if you engage in certain
competitive activities

If at any time during the Period of Restriction (as defined in the Notice of
Award) while you are a Company employee, or within two years after the
termination of your employment, you do any of the following activities:

 

(a)               engage in any business which competes with the Company’s
business (as defined in Paragraph 2) within the Restricted Territory (as defined
in Paragraph 3); or

 

(b)              solicit customers, business or orders or sell any products and
services (i) in competition with the Company’s business within the Restricted
Territory or (ii) for any business, wherever located, that competes with the
Company’s business within the Restricted Territory; or

 

(c)               divert, entice or otherwise take away customers, business or
orders of the Company within the Restricted Territory, or attempt to do so; or

 

(d)             promote or assist, financially or otherwise, any firm,
corporation or other entity engaged in any business which competes with the
Company’s business within the Restricted Territory;

 

then your right to receive any Shares or cash payment in respect of the RSUs
shall be forfeited effective the date you enter into such activity, and you will
be required to repay Textron an amount equal to any amount that was included in
your gross income for federal income tax purposes in respect of the RSUs on the
date beginning 180 days prior to the earlier of (a) your termination of
employment or (b) the date you engage in such activity, or at any time after
such date. You shall make the repayment described in the preceding sentence in
cash unless the Organization and Compensation Committee of the Board of
Directors or its delegate requires, in its discretion, that you deliver Shares
with a fair market value (based on the closing price on the last business day
before repayment date) equal to the repayment amount. You will be in violation
of Paragraph 1 if you engage in any or all of the activities discussed in this
Paragraph directly as an individual or indirectly as an employee,
representative, consultant or in any other capacity on behalf of any firm,
corporation or other entity.

 

 

Restricted Stock Unit

Non-Competition Agreement

 

--------------------------------------------------------------------------------


 

2.            Company’s business – For the purpose of this Agreement:

 

(a)       the Company shall include Textron and all subsidiary, affiliated or
related companies or operations of Textron, and

 

(b)      the Company’s business shall include the products manufactured,
marketed and sold and/or the services provided by any operation of the Company
for which you have worked or to which you were assigned or had responsibility
(either direct or supervisory), at the time of the termination of your
employment and any time during the two-year period prior to such termination.

 

3.            Restricted Territory – For the purpose of this Agreement, the
Restricted Territory shall be defined as and limited to:

 

(a)           the geographic area(s) within a one hundred (100) mile radius of
any and all Company location(s) in or for which you have worked or to which you
were assigned or had responsibility (either direct or supervisory), at the time
of the termination of your employment and at any time during the two-year period
prior to such termination; and

 

(b)          all of the specific customer accounts, whether within or outside of
the geographic area described in (a) above, with which you have had any contact
or for which you have had any responsibility (either direct or supervisory), at
the time of termination of your employment and at any time during the two-year
period prior to such termination.

 

4.            Forfeiture of RSUs and required repayment if you engage in certain
solicitation activities

If you directly or indirectly solicit or induce or attempt to solicit or induce
any employee(s), sales representative(s), agent(s) or consultant(s) of the
Company to terminate their employment, representation or other association with
the Company, then your right to receive any Shares or cash payment in respect of
the RSUs shall be forfeited effective as of the date you enter into such
activity, and you will be required to repay Textron an amount equal to any
amount that was included in your gross income for federal income tax purposes in
respect of the RSUs on the date beginning 180 days prior to the earlier of
(a) your termination of employment or (b) the date you engage in such activity,
or at any time after such date. You shall make the repayment described in the
preceding sentence in cash unless the Organization and Compensation Committee of
the Board of Directors or its delegate requires, in its discretion, that you
deliver Shares with a fair market value (based on the closing price on the last
business day before repayment date) equal to the repayment amount.

 

5.            Forfeiture of RSUs and required repayment if you disclose
confidential information

You specifically acknowledge that any trade secrets or confidential business and
technical information of the Company or its suppliers or customers, whether
reduced to writing, maintained on any form of electronic media, or maintained in
your mind or memory and whether compiled by you or the Company, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use;
that reasonable efforts have been made by the Company to

 

 

Restricted Stock Unit

Non-Competition Agreement

 

--------------------------------------------------------------------------------


 

maintain the secrecy of such information; that such information is the sole
property of the Company or its suppliers or customers and that any retention,
use or disclosure of such information by you during your employment (except in
the course of performing your duties and obligations of employment with the
Company) or after termination thereof, shall constitute a misappropriation of
the trade secrets of the Company or its suppliers or customers. If you directly
or indirectly misappropriate any such trade secrets, then your right to receive
any Shares or cash payment in respect of the RSUs shall be forfeited effective
the date you enter into such activity, and you will be required to repay Textron
an amount equal to any amount that was included in your gross income for federal
income tax purposes in respect of the RSUs on the date beginning 180 days prior
to the earlier of (a) your termination of employment or (b) the date you engage
in such activity, or at any time after such date. You shall make the repayment
described in the preceding sentence in cash unless the Organization and
Compensation Committee of the Board of Directors or its delegate requires, in
its discretion, that you deliver Shares with a fair market value (based on the
closing price on the last business day before repayment date) equal to the
repayment amount.

 

6.            Organization and Compensation Committee Discretion

You may be released from your obligations under Paragraph 1, 4 and 5 above only
if the Organization and Compensation Committee of the Board of Directors (or its
delegate) determines in its sole discretion that such action is in the best
interests of Textron.

 

7.            Severability

The parties agree that each provision contained in this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity or
subject, then such provisions shall be construed by the appropriate judicial
body by limiting and reducing it or them, so as to be enforceable to the extent
compatible with the applicable law.

 

 

Restricted Stock Unit

Non-Competition Agreement

 

--------------------------------------------------------------------------------